American Century Mutual Funds, Inc. Summary Prospectus and Prospectus Supplement Ultra Fund Supplement dated August 5, 2013 ■ Summary Prospectus and Prospectus dated July 26, 2013 The following is added to the Portfolio Managers section in the summary prospectus and on page 5 of the prospectus: Jeffrey R. Bourke, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2008. The following is added to The Fund Management Teamsection on page 9 of the prospectus: Jeffrey R. Bourke Mr. Bourke, Portfolio Manager, has been a member of the team that manages the fund since 2008. He joined American Century Investments in 2007 as an analyst and became a portfolio manager in 2013. He has a bachelor’s of science degree in civil and environmental engineering from Duke University and an MBA in finance and accounting from the University of Chicago Booth School of Business. He is a CFA charterholder. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-796191308
